DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-24 were previously pending and subject to a Non-Final Action, hereinafter “the Non-Final,” dated March 31, 2021. In the response submitted on September 30, 2021, claims 1, 5, 7-11, 13-14, 20-21, and 24 were amended. Therefore, claims 1-24 are currently pending and subject to the following Final Action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on September 30, 2021.
Applicant’s arguments on page 11 of the Response, concerning the previous rejection of claims 1-24 under 35 U.S.C. § 112 have been fully considered but are not found persuasive. 
Regarding 35 U.S.C. 112(a), Examiner respectfully asserts that the amendments to claims fail to overcome the previous rejection of claims 11 and 12, because the amendments do not provide adequate corresponding structure for how the drop-off administration module of claim 11 and the hauling vehicle delivery module of claim 12 performs the claimed functions. Accordingly, the “computer-implemented 35 U.S.C. 112(f) claim limitation
Regarding 35 U.S.C. 112(b), Examiner respectfully disagrees the amended claims address the rejections within the Non-Final. For example, the amended claims have not been amended to overcome the antecedent basis issues. Additionally, for claims 11 and 12, the Specification continues to recite sufficient structure for the drop-off administration module of claim 11 and the hauling vehicle delivery module of claim 12 to perform the claimed functions. Accordingly, Applicant’s arguments are found unpersuasive. 
Applicant’s arguments on page 11 of the Response, concerning the previous rejection of claims 1-24 under 35 U.S.C. § 101 have been fully considered but are not found persuasive. 
Regarding step 2A—Prong I, Examiner respectfully asserts the amended independent claims, under their broadest reasonable interpretation in light of the specification, continue to recite an abstract idea of performing scale-house operations by tracking and confirming pick-up and drop-off of materials by transportation vehicles. (PG Pub Specification, ¶ [0001]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the amended independent claims 1 and 14 recite a method of organizing human activity:
Claim 1: 
…communicat[ing] with a…driver…associated with the hauling vehicle…and receiving from the…driver at least an identification of the…driver; 
…receiv[ing] data communications…to confirm that only one hauling vehicle associated with the…driver…is currently on the scale;
…creat[ing] a…hauling confirmation ticket including a plurality of the hauling attributes and transmit the…hauling confirmation ticket to…the driver; and
…communicat[ing] with…the driver…to confirm in dependence upon the…ticket that the material delivered by the hauling vehicle arrived at the drop-off site. 
Claim 14:
…confirming…in dependence upon data communication received…by a scale house of material pick-up site, that only one hauling vehicle is currently on the scale;
receiving by the scale house…from a…driver…associated with the hauling vehicle, an identification of…the driver;
receiving…the hauling attributes;
creating,…in dependence upon hauling attributes, a…hauling confirmation ticket including a plurality of hauling attributes associated with the hauling vehicle;
transmitting…the…hauling confirmation ticket; and 
confirming…that the material was delivered to the drop-off site.
For example, “tracking the pick-up and drop-off of the material transported” and providing “confirmation of the pick-up and drop-off of materials transported,” are at least related to “fundamental economic practices” and “commercial interactions” in the transportation industry. (PG Pub Specification, ¶ [0001]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between scale-house stations and drivers, e.g., generating and sending “digital hauling confirmation tickets” to drivers. (PG Pub a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Additionally, aside from the general technological environment (addressed below), the limitations in (b) thru (d) of claim 1 and (a), (d), and (f) of claim 14 above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, taken as a whole and as and combination thereof, amended independent claims 1 and 14 recite an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding step 2A—Prong II, Examiner respectfully disagrees the amended claimed limitations include additional element(s), under their broadest reasonable interpretation in light of the specification, taken as a whole and as and combination thereof, that are sufficient to show “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” See 2106.04(d)(I) and 2106.05(a). Examiner respectfully asserts the claimed limitations are directed to an improvement in business processes of the transportation industry, e.g., “tracking the pick-up and drop-off of the material transported by a hauling vehicle” and “confirmation of pick-up and the drop-off of materials transported by a hauling vehicle from a pick-up site to a drop-off site,” are directed to improvements to processes of transporting materials from pick-up to drop-off. (PG Pub Specification, ¶¶ [0001]). 
However, even if Applicant disagrees the improvements are not directed to improvements solely in business process(es), as stated above, Examiner respectfully courts have found indicative that an additional element (or combination of elements) may have integrated exception into a practical application.” See MPEP 2106.04(d)(I). Examiner acknowledges the amended independent claims recites additional elements that are not part of the abstract idea, i.e., (i) a pick-up administration module installed at a material pick-up site; (ii) a digital ticket server; (iii) a drop-off administration module installed at a drop-off site; the pick-up administration module including (iv) one or more beacons and (v) a scale house operations application administering operations for a scale house at the material site, wherein the scale house operations application is also adapted for data communications with (vi) a mobile driver application installed on (vii) a mobile device associated with the hauling vehicle is adapted to receive from the mobile driver application at least an identification of the mobile driver application; wherein the digital ticket server is adapted for data communications with both the scale house operations application and a mobile driver application; wherein the scale-house operations application is also configured to create (viii) a digital hauling confirmation ticket including a plurality of the hauling attributes and transmit the digital hauling confirmation ticket to a digital ticket server and the driver mobile application through the digital ticket server; (ix) the scale; and (x) a user interface configured to.... However, as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality such that they merely serve to provide a general technological environment, e.g., computers, to carry out 
Therefore, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). Moreover, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality, such that they, when viewed as a whole/ordered combination, amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h).  Accordingly, taken as a whole and as and combination thereof, amended independent claims 1 and 14 are directed an abstract idea as will be further disclosed in the detailed 35 U.S.C. § 101 rejection below. 
Regarding Step 2B, Examiner acknowledges computer technology is utilized to perform the claimed functions. Examiner further acknowledges the additional elements, i.e. (i) thru (x) above, contain an execute instructions to perform the abstract idea. However, Examiner respectfully disagrees the claimed invention is an improvement to conventional computer technology. Wherein, the additional elements to perform the Given that the claims now explicitly recite "the autonomous vehicle travels to the pickup location or the drop-off location in response to receiving the instructions," it is clear that the claims are directed to systems and methods for managing autonomous vehicles rather than organizing human activity,” is unpersuasive, because the additional elements are directed to mere instructions to apply the exception using generic computers and generic computer components.
Moreover, as previously analyzed and stated in Step 2A—Prong II above, Examiner respectfully submits the claimed invention is analogous to: (1) “mere automation of manual processes, such as using a generic computer to process an application for financing a purchase;” (2) “a commonplace business method being applied on a general purpose computer;” and (3) “gathering an analyzing information using convention techniques and displaying the result,” i.e., the claimed invention does not sufficiently show an improvement to computer functionality or to any other technology or technical field. See MPEP §§ 2106.05(a)(I) and 2106.05(a)(II). Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides amended independent claims 1 and 14 are ineligible subject matter. Consequently, Applicant’s arguments regarding the rejection of claims 1-24 under 35 U.S.C. § 101 are found unpersuasive. 
Applicant’s arguments on page 11 of the Response, concerning the previous rejection of claims 1-24 under 35 U.S.C. § 103 have been fully considered but are found unpersuasive. 
Regarding the previous rejection under 35 U.S.C § 103, Applicant asserts on page 12 of the response “the claims of the instant application are directed to a system for hauling vehicle administration. The primary reference (“Guidry”) cited in the Office Action is directed to waste management. Guidry does not disclose each and every element of the instant claims. Ruud, Christie, and Fischer do not cure the deficiencies of Guidry. As such, the rejection should be withdrawn.” 
Examiner respectfully disagrees that combination of Guidry, Ruud, Christie, and Fischer does not teach each and every element of the instant claims. Wherein, the amended claims have not been amended in such a way to overcome the prior cited portions of the previously cited prior art of the combination mentioned herein. Additionally, it appears Applicant is arguing that Guidry does not teach each and every element because Guidry teaches functions within the waste management industry, while the instant claims are directed to a system for hauling vehicle administration. Examiner respectfully disagrees that transporting waste from facility to facility is not analogous to See Abstract of Guidry, Pub. No. US 2002/0072923. Accordingly, Applicant’s arguments regarding the rejection under 35 U.S.C. § 103 are found unpersuasive. 
Note
Claims 9-10, 14, 21, and 24 currently have status identifiers of “Original.” However, these claims have been amended in the Response. Therefore, the status identifiers shall read “Currently Amended.” 
Warning
Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 11 is objected to because of the following informalities: 
Regarding claim 11, the claim, in lines 3 and 4, recites “the mobile digital driver application,” should read the mobile driver application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1, 7, 11, 9 thru 13, 21 and 22 include claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 11(f) or pre-AIA  35 U.S.C. 112 sixth paragraph. 
Regarding claims 1, 9 thru 13 and 22, claim 1, in line 3, recites “a pick-up administration module” and in line 4 recites “a drop-off administration module.” Moreover, claims 9 thru 13 and 22 recite the modules as disclosed in claim 1.
Regarding claims 7 and 21, claim 7, in lines 2 and 3, recites “a weight-based navigation module.” Moreover, claim 21 recites the navigation module as disclosed in claim 7. 
Regarding claim 11, the claim, in line 2, recites “a drop-off administrator module.” 
Regarding claim 12, the claim in lines 2 and 3, recites “a hauling vehicle delivery module.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 thru 13 and 20 thru 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim in line 17 recites “the scale.” Yet, there is insufficient antecedent basis for “the scale.” For examination purposes, the claim will be interpreted hereinafter as reciting a scale
Regarding claims 2 thru 13, claims 2 thru 13 are rejected by virtue of their dependence upon claim 1.
Further regarding claim 5, the claim in line 2 recites “the printer.” Yet, there is insufficient antecedent basis for “the printer.” For examination purposes, the claim will be interpreted hereinafter as reciting a printer.
Further regarding claim 8, the claim is rejected by virtue of its dependence upon claim 7. Moreover, the claim, in lines 9 and 10, recites “the graphical user interface of the mobile driver application.” Yet, there is insufficient antecedent basis for “the graphical user interface of the mobile driver application.” For examination purposes, the claim will a graphical user interface of the mobile driver application.
Further regarding claim 9, the claim in lines 4 and 5 recites “the navigation module.” Yet, there is insufficient antecedent basis for “the navigation module.” For examination purposes, the claim will be interpreted hereinafter as reciting a navigation module.
Further regarding claim 10, the claim in lines 4 and 5 recites “the navigation module.” Yet, there is insufficient antecedent basis for “the navigation module.” For examination purposes, the claim will be interpreted hereinafter as reciting a navigation module.
Further regarding claim 11, the claim in line 3 and in lines 9 and 10 recites “the drop-off administrator application.” Yet, it is unclear if “the drop-off administrator application” is the same as “a drop-off administrator module” as claimed in line 2. Accordingly, there is insufficient antecedent basis for “the drop-off administrator application.” For examination purposes, the claim will be interpreted hereinafter as “the drop-off administrator application” being analogous to “a drop-off administrator module.”
Moreover, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and clearly link the structure, material, or acts to the function of “a drop-off administrator module.” Wherein, the disclosure fails to recite any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
“a drop-off administrator module” will be interpreted hereinafter as being “automated computing machinery” which “means a module” per the specification. (PG Pub Specification, ¶ [0035]). Wherein, other “modules,” i.e., drop-off administration module, navigation module, pick-up administration module, are described as being “a module of automated computing machinery.” (PG Pub Specification, ¶¶ [0035], [0037], [0066]). Therefore, “the drop-off administrator module” is being interpreted as a computer-implemented claim limitation. 
Accordingly, when a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a), see 112(a) rejection below. See MPEP §§ 2163.03(VI) and 2181.
Further regarding claim 12, the claim in line 4 recites “the bed of the hauling vehicle.” Yet, there is insufficient antecedent basis for “the bed of the hauling vehicle.” For examination purposes, the claim will be interpreted hereinafter as reciting a bed of the hauling vehicle.
Moreover, the claim, in lines 2 and 3, recites “a hauling vehicle delivery module.” Yet, the specification fails to disclose “a hauling vehicle delivery module.” Accordingly, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and clearly link the structure, material, or acts to the function. Wherein, the disclosure fails to recite any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
“hauling vehicle delivery module” will be interpreted hereinafter as being “automated computing machinery” which “means a module” per the specification. (PG Pub Specification, ¶ [0035]). Wherein, other “modules,” i.e., drop-off administration module, navigation module, pick-up administration module, are described as being “a module of automated computing machinery.” (PG Pub Specification, ¶¶ [0035], [0037], [0066]). Therefore, the “hauling vehicle delivery module” is being interpreted as a computer-implemented claim limitation. 
Accordingly, when a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a), see 112(a) rejection below. See MPEP §§ 2163.03(VI) and 2181.
Regarding claim 20, the claim in lines 8 and 9 recites “the graphical user interface of the mobile driver application.” Yet, there is insufficient antecedent basis for “the graphical user interface of the mobile driver application.” For examination purposes, the claim will be interpreted hereinafter as reciting a graphical user interface of the mobile driver application.
Regarding claim 21, the claim in line 3 recites “the navigation module.” Yet, there is insufficient antecedent basis for “the navigation module.” Accordingly, for examination purposes, “the navigation module” will be interpreted hereinafter as reciting a navigation module
Regarding claim 22, the claim in lines 3 and 4 recites “the digital ticket.” Yet, there is insufficient antecedent basis for “the digital ticket.” Accordingly, for examination purposes, “the digital ticket” will be interpreted hereinafter as reciting a digital ticket. 
Regarding claim 23, the claim in line 3 recites “the bed of the hauling vehicle.” Yet, there is insufficient antecedent basis for “the bed of the hauling vehicle.” For examination purposes, the claim will be interpreted hereinafter as reciting a bed of the hauling vehicle.
Regarding claim 24, the claim in line 3 recites “the digital ticket.” Yet, there is insufficient antecedent basis for “the digital ticket.” Accordingly, for examination purposes, “the digital ticket” will be interpreted hereinafter as reciting a digital ticket. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
Regarding claim 11, the claim recites “a drop-off administrator module.” The emphasized computer-implemented limitations invoke 35 U.S.C. 112(f). Yet, the disclosure does not provide adequate corresponding structure for how the claimed “drop off administration module” is “configured to confirm in dependence upon the digital ticket that the material delivered by the hauling vehicle arrived at the drop-off site is further configured to confirm, in dependence upon receiving from the digital mobile driver application one or more attributes of the digital ticket received through the drop off administrator application, that the material delivered by the hauling vehicle arrived at the drop-off site.” 
Regarding claim 12, the claim recites “a hauling vehicle delivery module.” The emphasized computer-implemented limitations invoke 35 U.S.C. 112(f). Yet, the disclosure does not provide adequate corresponding structure for how the claimed “hauling vehicle delivery module is configured to identify that the bed of the hauling vehicle is in a drop-off position.” 
Wherein, “when a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under 35 U.S.C. 112(a).” See MPEP § 2181. Here, the above identified limitation of claim 12 is a computer implemented 35 U.S.C. 112(f) limitation that is indefinite under 35 U.S.C. claims 11 and 12 fail to satisfy the written description requirement and are rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 24 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 13 are directed to a system, i.e., a machine. Claims 14 thru 24 are directed to a method, i.e., a process. Accordingly, claims 1 thru 24 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 
Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an 

Regarding independent claim 1, the claim, under its broadest reasonable interpretation, recites an abstract idea of performing scale-house operations by tracking and confirming pick-up and drop-off of materials by transportation vehicles. (PG Pub Specification, ¶ [0001]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the claim recite a method of organizing human activity:
…communicat[ing] with a…driver…associated with the hauling vehicle…and receiving from the…driver at least an identification of the…driver; 
…receiv[ing] data communications…to confirm that only one hauling vehicle associated with the…driver…is currently on the scale;
…creat[ing] a…hauling confirmation ticket including a plurality of the hauling attributes and transmit the…hauling confirmation ticket to…the driver; and
…communicat[ing] with…the driver…to confirm in dependence upon the…ticket that the material delivered by the hauling vehicle arrived at the drop-off site. 
The preceding term(s)/phrase(s) has/have been taken directly from the claim(s). Wherein, the limitations located above are a certain method of organizing human activity encompassing “fundamental economic practices” and “commercial interaction” in the shipping and material handling industries. For example, “tracking the pick-up and drop-off of the material transported” by hauling vehicles. (PG Pub Specification, ¶¶ [0001]). confirmation of pick-up and the drop-off of materials transported by a hauling vehicle from a pick-up site to a drop-off site.” (PG Pub Specification, ¶ [0001]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s) in (b) thru (d) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III).  Accordingly, taken as a whole and as and combination thereof, independent claim 1 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 
Regarding independent claim 14, the claim, under its broadest reasonable interpretation, recites an abstract idea of performing scale-house operations by tracking and confirming pick-up and drop-off of materials by transportation vehicles. (PG Pub Specification, ¶ [0001]). Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the claim recite a method of organizing human activity:
…confirming…in dependence upon data communication received…by a scale house of material pick-up site, that only one hauling vehicle is currently on the scale;
receiving by the scale house…from a…driver…associated with the hauling vehicle, an identification of…the driver;
receiving…the hauling attributes;
creating,…in dependence upon hauling attributes, a…hauling confirmation ticket including a plurality of hauling attributes associated with the hauling vehicle;
transmitting…the…hauling confirmation ticket; and 
confirming…that the material was delivered to the drop-off site.
For example, “tracking the pick-up and drop-off of the material transported” by hauling vehicles are a certain method of organizing human activity encompassing “fundamental economic practices” in the shipping and material handling industries. (PG Pub Specification, ¶¶ [0001]). Moreover, the claimed limitation(s) recite(s) transaction/commercial relationship(s) between scale-houses and drivers. For example, “confirmation of pick-up and the drop-off of materials transported by a hauling vehicle from a pick-up site to a drop-off site.” (PG Pub Specification, ¶ [0001]). Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a certain method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). 
Moreover, aside from the general technological environment (addressed below), the limitation(s) in (a), (d), and (f) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III).  Accordingly, taken as a whole and as and combination thereof, independent claim 14 recites an abstract idea and has been evaluated in Step 2A—Prong II, see below. 

Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional 
Regarding independent claim 1, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a pick-up administration module installed at a material pick-up site;” (ii) “a digital ticket server;” (iii) “a drop-off administration module installed at a drop-off site;” “the pick-up administration module including (iv) one or more beacons and (v) a scale house operations application administering operations for a scale house at the material site, wherein the scale house operations application is also adapted for data communications with (vi) a mobile driver application installed on (vii) a mobile device associated with the hauling vehicle is adapted to receive from the mobile driver application at least an identification of the mobile driver application; wherein the digital ticket server is adapted for data communications with both the scale house operations application and a mobile driver application; wherein the scale-house operations application is also configured to create (viii) a digital hauling confirmation ticket including a plurality of the hauling attributes and transmit the digital hauling confirmation ticket to a digital ticket server and the driver mobile application through the digital ticket server; and (ix) the scale.
For example, the specification recites (i) as “a module of automated computing machinery.” (PG Pub Specification, ¶ [0035]). The specification further recites (ii) as “a module of automated computing machinery.” (PG Pub Specification, ¶ [0059]). The (iii) as “a module of automated computing machinery.” (PG Pub Specification, ¶ [0073]). The specification further recites (iv) as being exemplified by BluetoothTM or EstimoteTM beacons. (PG Pub Specification, ¶ [0038]). The specification further recites (v) as “a module of automated computing machinery.” (PG Pub Specification, ¶ [0035]). The specification further recites (vi) as an application operating on a mobile device. (PG Pub Specification, ¶ [0039]). The specification further recites (vii) as such without further disclosure. The specification further recites (viii) as a being a digitized ticket with hauling attributes created by through a printer plug-in. (PG Pub Specification, ¶ [0031]). The specification further recites (ix) as “a weighing system capable of identifying at least the weight of the hauling vehicle set up on it” or “onboard scales.” (PG Pub Specification, ¶ [0050]).
Consequently, although the additional elements (i) thru (ix) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic computer functions, e.g., transceiving, storing, generating, analyzing, and comparing data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a (i) thru (ix) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h), respectively. 
Accordingly, taken as whole and a combination thereof, independent claim 1 is not integrated into a practical application. Consequently, independent claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 14, the judicial exception is not integrated into a practical application, because the additional element(s), i.e., (x) “a user interface configured to receive hauling attributes” under its broadest reasonable interpretation in light of the specification is recited at a high level of generality such that it does not transform the exception into a patent eligible application. For example, the specification recites (x) as an interface operated on a scale house application with UI widgets to receive a user interface,” claim 14 recites the same additional elements as previously analyzed in Step 2A – Prong II for claim 1. 
Consequently, although the additional element (x) contains and executes instructions to perform the abstract idea, it merely serves to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it." See MPEP § 2106.05(f). Moreover, the additional element, under its broadest reasonable interpretation in light of the specification, is recited at a high-level of generality, such that it amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05 (e) and (h). Accordingly, for the same reasons as provided in Step 2A—Prong II for independent claim 1, independent claim 14 is not integrated into a practical application. Consequently, independent claim 14 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 1, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional elements, i.e., (i) thru (ix), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the  independent claim 1 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 14, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element(s), i.e., (x), to perform the emphasized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Accordingly, for the same reasons as provided in Step 2B for independent claim 1, independent claim 14 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2 thru 13 and 15 thru 24, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.”
do recite additional elements. For example:
Claim 3 recites the additional element of (xi) “a graphical user interface (GUI).” The specification further discloses the additional element as “a user interface configured to receive hauling attributes. (PG Pub Specification, ¶ [0024]).
Claim 4 recites the additional elements of (xii) “a printer plug-in associated with (xiii) “a printer adapted to print a physical confirmation ticket.” The specification discloses (xii) as being operated at the software level and “available on many computing systems…allows a computer to act as a print server….” (PG Pub Specification, ¶ [0053]). Moreover, for additional element (xiii), the additional element is directed to post-solution activity, i.e., insignificant extra-solution activity. See MPEP 2106.05(g). Wherein, insignificant "extra-solution activity can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim.”  Id. “An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions….” Id. Wherein, courts have found that “printing or downloading generated menus” are examples of insignificant extra-solution activity. Id.
Claim 5 recites an analogous additional element to that recited in claim 4 above, i.e., the printer for physical printing of a physical hauling confirmation ticket. Accordingly, the same analysis applies here and the additional element is directed to insignificant extra solution activity.
Claim 7 recites the additional elements of (xiv) a weight-based navigation module adapted for data communications with (xv) a navigation server. The specification discloses (xiv) as “automated computing machinery” and (xv) at as a server. (PG Pub Specification, ¶¶ [0066] and [0070]). 
Claim 8 recites the additional element of (xvi) the graphical user interface of the mobile driver application. The specification discloses “the graphical user interface of the mobile driver application” as an interface on a mobile device. (PG Pub Specification, ¶ [0070]).
Claim 11 recites the additional elements of (xvii) a drop-off administrator module and (xviii) the drop-off administrator application. The specification discloses additional elements (xvii) and (xviii) as such without further disclosure. 
Claim 12 recites the additional element of (xix) a hauling vehicle delivery module. Although the specification fails to disclose the additional element, the additional element has been interpreted as being “automated computing machinery,” see 112(b) rejection above. 
Claim 13 recites the additional element of (xx) a drop-off kiosk. The specification further discloses the “drop-off kiosk” as being “implemented by a computing device with data communications
Claim 17 recites analogous additional elements to that recited in claim 4 above. Accordingly, the same analysis applies here, wherein additional element, i.e., a printer adapted to print a physical confirmation ticket, is directed to insignificant extra solution activity.
Claim 18 recites an analogous additional element to that recited in claim 5 above. Accordingly, the same analysis applies here, wherein additional element, i.e., the printer for physical printing of a physical hauling confirmation ticket, is directed to insignificant extra solution activity.
Claim 19 recites an analogous additional element to that recited in claim 9 above, i.e., a weight-based navigation server. Accordingly, the same analysis applies.
Claim 20 recites an analogous additional element to that recited in claim 8 above, i.e., the graphical user interface of the mobile driver application. Accordingly, the same analysis applies.
Claim 22 recites an analogous additional element to that recited in claim 11 above, i.e., the drop-off administrator module. Accordingly, the same analysis applies.
Claim 24 recites an analogous additional element to that recited in claim 13 above, i.e., the drop-off kiosk. Accordingly, the same analysis applies.
Although the additional elements contains instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computing devices, to carry out the generic computer functions, i.e., acquiring, processing, and outputting data and determining operations to be performed. Accordingly, for the same dependent claims 3-5, 7-8, 11-13, 17-20, 22, and 24 are directed to an abstract idea and have been evaluated in Step 2B, see below. 
Additionally, the additional element in claims 4, 5, 17, and 18, i.e., “a printer adapted to print a physical confirmation ticket, is merely considered to be insignificant extra-solution activity. See MPEP 2106.05(g). 
Moreover, claims 2, 6, 9, 10, 15, 16, 21, and 23 further recite and refine the abstract idea and do not recite any additional element(s) other than those previously analyzed in the respective base claim(s). For example: 
Claim 2 recites, the system for hauling vehicle administration of claim 1 wherein the one or more beacons are also adapted for data communications with the mobile driver application and installed at one or more particular locations with respect to a scale operated by the scale house and wherein the particular locations are positioned for triangulation with respect to the scale;
Claim 6 recites, the system for hauling vehicle administration of claim 1 wherein the attributes of the transportation of the material being loaded at the pick-up site include one or more of a digital ticket ID, driver ID, mobile driver application ID, job ID, current weight of the vehicle; material ID, drop-off site ID, drop-off site location, pick-up site ID, pick-up site location, date, and time;
Claim 9 recites, the system for hauling vehicle administration of claim 1 wherein the drop-off administration module configured to confirm in dependence upon the digital hauling confirmation ticket that the material delivered by the hauling vehicle arrived at the drop-off site is further configured to confirm, in dependence upon the navigation module, that that the material delivered by the hauling vehicle arrived at the drop-off site;
Claim 10 recites, the system for hauling vehicle administration of claim 1 wherein the drop-off administration module configured to confirm in dependence upon the digital ticket that the material delivered by the hauling vehicle arrived at the drop-off site is further configured to confirm, in dependence upon the navigation module, that that the material delivered by the hauling vehicle arrived at the drop-off site; 
Claims 15 recites, wherein confirming, by a scale house operations application in dependence upon data communications received through one or more beacons located at one or more particular locations relative to a scale, that only one hauling vehicle is currently on a scale administered by the scale house of a material pick-up site further comprises triangulating the position of the hauling vehicle in dependence upon the location of the one or more beacons;
Claim 16 recites, wherein receiving, through the UI from the scale house operator, the hauling attributes further comprises receiving from an operator of the scale house hauling attributes of the transportation of the material being loaded at the pick-up site including one or more of a weight, digital ticket ID, driver ID, mobile driver application ID, job ID, current weight of the vehicle; material ID, drop-off site ID, drop-off site location, pick-up site ID, pick-up site location, date, and time;
Claim 21 recites wherein confirming, by the digital ticket server, that the material was delivered to the drop-off site includes confirming, in dependence upon the navigation module, that that the material delivered by the hauling vehicle (101) arrived at the drop-off site;
Claim 23 recites wherein confirming, by the digital ticket server, that the material was delivered to the drop-off site further comprises identifying that the bed of the hauling vehicle is in a drop-off position.
Therefore, these claims, when viewed as a whole and ordered combination, recite the same abstract idea as their respective base claim by virtue of dependence. Accordingly, these claims do not change the analysis already presented above in regards to their respective base claims. Consequently, dependent claims 2, 6, 9, 10, 15, 16, 21, and 23 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding claim 2-13 and 15-24, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in 2A above, the additional elements, i.e., (xi) thru (xx), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. 
	Furthermore, the features of claims 4, 5, 17, and 18 of “a printer adapted to print a physical confirmation ticket” are considered an additional element directed to insignificant post-solution activity. See MPEP 2106.05(g). One of ordinary skill in the art would recognize that these features are well-understood, routine, and conventional activities previously known to the industry when considering the Applicant’s disclosure. Wherein, the Applicant discloses “the digital hauling confirmation ticket (118) is created in its digitized and structured form through a printer plug-in (142) associated with a printer (138) adapted to print the physical confirmation ticket (140) commonly used in the industry.” (PG Pub Specification, ¶ [0031]). Furthermore, the Applicant discloses “Print drivers and printer plugins are available on many computing systems. For example, in UNIX™ systems a modular Common Unix Printing System (“CUPS”) system allows a computer to act as a print server.” (PG Pub Specification, ¶ [0054]). Moreover, Applicant further discloses, “In Microsoft Windows™ based systems, print drivers utilize the GDI or XPS application scripts. Programs can then use the standard API functionality to draw text and See MPEP 2106.05(d)(1). Accordingly, the additional element is considered insignificant extra-solution activity. 
Therefore, dependent claims 2 thru 13 and 15 thru 24 merely disclose the abstract idea facilitated by additional elements considered to be: (1) performed by generic computers and generic computing components to apply the judicial exception (“apply it”), (2) generally linking the use of the judicial exception to a particular technological environment (“field of use”), and (3) insignificant extra-solution activity. Accordingly, dependent claims 2 thru 13 and 15 thru 24, when viewed as a whole/ordered combination, do not include additional element(s) that amount to significantly more than the judicial exception. Consequently, dependent claims 2 thru 13 and 15 thru 24 are not eligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 thru 6, 9 thru 14, 16 thru 18, and 21 thru 24 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry, Pub. No. US 2002/0072923, in view of Ruud et al., hereinafter Ruud, Pub. No. US 2014/0156524, further in view of Christie et al., hereinafter Christie, Pub. No. US 2018/0144293. 
Regarding claim 1, Guidry teaches: 
A system for hauling vehicle administration (Guidry, ¶ [0007]), the system comprising:
a pick-up administration module installed at a material pick-up site (Guidry, Figure 2: “transfer station outbound process;” and ¶¶ [0008], [0023] thru [0024] and [0033] – a scale house remote site controller located at transfer station outbound location, e.g., person computer or microprocessor based device), a digital ticket server (Guidry, ¶¶ [0008] thru [0009]  and [0038] – a central controller computer that receives transaction data from the remote site controllers, e.g., “IBM-compatible person computer”), and a drop-off administration module installed at a drop-off site (Guidry, Figure 3: “ process;” ¶¶ [0008], [0023] thru [0024], [0033] – a scale house remote site controller located at a landfill inbound location, e.g., personal computer or microprocessor based device); the pick-up administration module including… a scale house operations application administering operations for a scale house at the material site (Guidry, ¶¶ [0033] and [0036] – the remote site controllers, i.e., the pickup administration module, includes an interface and software for operating weigh scales at each remote site, equivalent to a scale house operations application administering operations for a scale house at the material site)…wherein the digital ticket server is adapted for data communications with…the scale house operations application 
wherein the scale-house operations application is also configured to create a digital hauling confirmation ticket including a plurality of the hauling attributes and transmit the digital hauling confirmation ticket to a digital ticket server… (Guidry, ¶¶ [0043], [0053] thru [0067] – attributes, [0072] – “recording the transfer station outbound transaction data in the WMU for downloading to the central controller,” [0213] and [0217] – transaction data attributes). Wherein, Guidry teaches the remote site controller creates, through data entry and scale software, and records transactional data with attributes (i.e., hauling confirmation ticket with attributes) during the weigh-out process and the central controller subsequently downloads the data (i.e., transmitting the digital hauling confirmation ticket to the digital ticket server). Id.
wherein the drop-off administration module is adapted for data communications with the digital ticket server…(Guidry, ¶¶ [0008] and [0009]). Wherein, Guidry teaches the remote site controllers (i.e., drop-off administration module) communicate with the central controller (i.e., digital ticket server). Id. 
...and the drop-off administration module is configured to confirm in dependence upon the digital ticket that the material delivered by the hauling vehicle arrived at the drop-off site (Guidry, Figure 3: ““Operator swipes ID card at WMU,”  “is the truck at correct destination” and “WMU Id.
Yet, Guidry does not teach, however, in the same field of endeavor, i.e., material handling, Ruud teaches:
wherein the scale house operations application is also adapted for data communications with a mobile driver application installed on a mobile device associated with the hauling vehicle and is adapted to receive from the mobile driver application at least an identification of the mobile driver application (Ruud, Figure 3: wireless client device 2, scale instrument, weigh site 12, and HQ LAN; Figure: 16a – “CAT Scale Location;” and ¶¶ [0085] thru [0086]). Wherein, Rudd teaches a scale instrument at a weigh station (scale house) communicates with the application of the wireless client device to determine if “a reweigh” is being performed by identifying if the driver device is at “the same location.” Id.;
the digital ticket server is adapted for data communications with both the scale house operations application and a mobile driver application 
wherein the scale-house operation application is also configured to…transmit the digital hauling confirmation ticket to the driver mobile application through the digital ticket server (Ruud, Figure 17d: “Fee;” and ¶¶ [0006], [0008], and [0093] thru [0094]). Wherein, Ruud teaches the host server stores data, e.g., weight, tractor ID, trailer ID, etc., and relays data and fee information to the wireless client device. Id.; and 
the drop-off administration module is adapted for data communications with…the driver mobile application (Ruud, Figures 19a thru 19e; and ¶¶ [0096] thru [0098]). Wherein, Ruud teaches a scale instrument at a weight station (i.e., drop-off administration module) wirelessly communicates with an application operating on wireless client device through a network. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include a driver mobile device with an app that communicates with a weigh station, modifying Guidry to that of Ruud, to provide a customer with an option to communicate weight data and receive a weigh ticket for “the convenience of limiting lost driving time and other problems known in current weighment procedures.” (Ruud, ¶ [0008]). 
Yet, the combination of Guidry and Ruud does not teach, however, in the same field of endeavor, i.e., material handling, Christie teaches:
the pick-up administration module including one or more beacons (Christie, Figure 7: Field Cart 720, Semi 740, Beacons 724 and 744 and pick-up administration module;” and ¶¶ [0044] and [0049]). Wherein, Christie teaches a field cart 720 (i.e., a material pick-up site) comprising a mobile device (i.e., pick-up administration module) and the mobile device communicates at the pickup location with the field cart beacons (i.e., pick-up administration module including one or more beacons).; 
wherein the one or more beacons are also adapted for data communications with the scale house operations application and wherein the scale house operations application is configured to receive data communications through the one or more beacons and to confirm that only one hauling vehicle associated with the mobile driver application is currently on the scale (Christie, ¶¶ [0044], [0045], and [0048] thru [0050]). Wherein, Christie teaches an app operating on the field cart mobile device generates a cart ticket from scale readings (i.e., scale house operations application) and senses beacon data from semi-trucks to establish a single connection with a semi-truck having a mobile device capable of creating cart tickets (i.e., confirm that only one hauling vehicle associated with the mobile driver application is currently on the scale). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include beacons in communication with a back office computer, an operator’s handheld, and a semi mobile device, modifying the combination of Guidry and Ruud to that of Christie, to establish a “to trigger automatic generation of data tickets.” (Christie, Abstract and ¶ [0045]). 
Regarding claim 3, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Guidry further teaches, wherein the scale house operations application also includes a graphical user interface (‘GUI’) for receiving from an operator of the scale house hauling attributes of the transportation of the material being loaded at the pick-up site including at least the weight of the hauling vehicle driven by the driver after material is loaded upon the hauling vehicle (Guidry, ¶¶ [0033], [0208], [0213], and [0217]). Wherein, Guidry teaches “the scale house is a typical location…where the operator interface for the weigh scales is located.” Id. at ¶ [0033]. Furthermore, the interface is used to interact with the WMU, which has a “serial interface port and internal firmware written to communicate with software operating the weigh scales at each remote site,” for entering data in the WMU such as trailer ID, destination ID, and net/tare weights during the outbound process “once the trailer is loaded.” Id. 
Yet, Guidry does not teach, however, Ruud further teaches wherein the scale-house operations application is also configured to provide the hauling attributes to the driver mobile application (Ruud, Figures 19c thru 19e; and ¶¶ [0096] thru [0098]). Wherein, Ruud teaches the scale instrument at the weight station sends identifiers and weights to the wireless client device via the network. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include a driver mobile device with an app that communicates with a weigh station, modifying Guidry to that of Ruud, to 
Regarding claim 4, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Yet, Guidry does not teach, however, Ruud further teaches wherein the scale house operations application is configured to create a digital hauling confirmation ticket through a printer plug-in associated with a printer adapted to print a physical confirmation ticket and the digital hauling confirmation ticket includes one or more attributes of a physical confirmation ticket printed by the printer associated with the printer plug-in (Ruud, Figure 18: steps s122, s128, and s130; Figure 17(e); “pick up ticket inside;” and ¶¶ [0094] and [0095]). Wherein, Ruud teaches “weighment data (i.e., Company, Tractor ID, Trailer ID…time, date, weights, weighmaster, ticket number” is stored in a record on the host server. Id. The host server transmits the weighment record data to a wireless client device (i.e., a printer plugin) to display the weighment record data on the wireless client device (i.e., create a digital hauling confirmation ticket through a printer plug-in) and the display provides the option to print the weighment record data on the scale instrument (i.e., a printer plug-in associated with a printer adapted to print a physical confirmation ticket…and the digital hauling confirmation ticket with one or more attributes of a physical confirmation ticket printed by the printer associated with the printer plug-in. Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include a driver mobile device with an app that creates a weighment ticket from communication with a weigh station, 
Regarding claim 5, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Yet, Guidry does not teach, however, Ruud further teaches: also to provides the hauling attributes to the printer for physical printing of a physical hauling confirmation ticket and wherein the physical confirmation ticket includes one or more of the same hauling attributes as the digital hauling confirmation ticket (Ruud, Figure 18: steps s122, s128, and s130; Figure 17(e); “pick up ticket inside;” and ¶¶ [0094] and [0095]). Wherein, Ruud teaches “weighment data (i.e., Company, Tractor ID, Trailer ID…time, date, weights, weighmaster, ticket number” is stored in a record on the host server. The host server transmits the weighment record data to a wireless client device to display the weighment record data on the wireless client device and the display provides the option to print the weighment record data on the scale instrument. Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to transfer weighment data to a physical printer for printing, modifying Guidry to that of Ruud, to provide a customer from the app with an option to “request a printed ticket” for “the convenience of limiting lost driving time and other problems known in current weighment procedures.” (Ruud, ¶¶ [0008] and [0095]). 
Regarding claim 6, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Guidry further teaches wherein the attributes of the transportation of the material being loaded at the pick-up site include one or more of a digital ticket ID, driver ID, mobile driver application ID, job ID, current weight of the vehicle; material ID, drop-off site ID, drop-off site location, pick-up site ID, pick-up site location, date, and time (Guidry, ¶¶ [0006], [0208], and [0213]). Wherein, Guidry teaches upon a driver returning with a load the following data is entered into the scale software and transmitted to the WMU and central controller: “trailer ID, destination ID, gross, net, and tare weights.” Id.
Regarding claim 9, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1 wherein the drop-off administration module configured to confirm in dependence upon the digital hauling confirmation ticket that the material delivered by the hauling vehicle arrived at the drop-off site. 
Yet, Guidry does not teach, however, Ruud further teaches the drop-off administration module is further configured to confirm, in dependence upon the navigation module, that the material delivered by the hauling vehicle arrived at the drop-off site (Ruud, ¶¶ [0060], [0062], and [0085). Wherein, Ruud teaches “a weigh site…and/or scale” is provided location information via a GPS module operating on a wireless client device to determine when the wireless device location matches the location of the scale (i.e., determining hauling vehicle has arrived at the drop-off location) Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to obtain GPS location of a wireless device associated with a hauling vehicle, modifying Guidry to that of Ruud, to identify when a user’s location is consistent with a GPS location of a scale for “the 
Regarding claim 10, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1 wherein the drop-off administration module configured to confirm in dependence upon the digital ticket that the material delivered by the hauling vehicle arrived at the drop-off site. 
Yet, Guidry does not teach, however, Ruud further teaches the drop-off administration module is further configured to confirm, in dependence upon the navigation module, that the material delivered by the hauling vehicle arrived at the drop-off site (Ruud, ¶¶ [0060], [0062], and [0085). Wherein, Ruud teaches “a weigh site…and/or scale” is provided location information via a GPS module operating on a wireless client device to determine when the wireless device location matches the location of the scale (i.e., determining hauling vehicle has arrived at the drop-off location) Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to obtain GPS location of a wireless device associated with a hauling vehicle, modifying Guidry to that of Ruud, to identify when a user’s location is consistent with a GPS location of a scale for “the convenience of limiting lost driving time and other problems known in current weighment procedures.” (Ruud, ¶¶ [0008] and [0084] thru [0086]). 
Regarding claim 11, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Yet, the combination of Guidry and Ruud does not teach, however, Christie further teaches: 
further comprising a drop-off administrator module installed on a mobile device of a drop-off administrator, the drop-off administrator application adapted for data communications with the mobile digital driver application (Christie, Figure 6A and 6C – “Field to storage Ticket,” and ¶¶ [0023] and [0046] thru [0047]). Wherein Christie teaches a “worker can use handheld device 212 to receive information about the delivery of the crop that that semi to the farmer’s local storage facility” (i.e., drop-off administrator and drop-off administrator module installed on a drop-off administrator device) and the handheld device of the operator establishes a communication link with the semi mobile device for creating by and transferring data tickets through the semi mobile device, (i.e., data communications with the mobile digital driver application).; and 
wherein the drop-off administration module configured to confirm in dependence upon the digital ticket that the material delivered by the hauling vehicle arrived at the drop-off site is further configured to confirm, in dependence upon receiving from the digital mobile driver application one or more attributes of the digital ticket received through the drop off administrator application, that the material delivered by the hauling vehicle arrived at the drop-off site (Christie, Figure 6A and 6C – “Field to storage Ticket,” and ¶¶ [0023], [0026], [0046] thru [0047], [0050] thru [0061]). Wherein Christie teaches upon arrival and delivery of a load at the farm, a semi mobile device connects to a worker’s handheld device and transmits data tickets comprising activity date/time/type, activity location, receiving equipment, receiving operator, equipment type…etc., to the worker’s handheld device and all data (data Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include field operators having handheld devices that connect to semi mobile devices, modifying the combination of Guidry and Ruud to that of Christie, to create and transceive data tickets by both the operator and the semi mobile device through an app running on the devices for tracking crops and similar goods by “updating critical data on a daily or even real-time basis” “to determine whether changes in procedures might increase the profitability….” (Christie, ¶¶ [0004], [0022] and [0070]). 
Regarding claim 12, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Yet, Guidry does not teach, however, Ruud further teaches:
wherein the drop off administration module is adapted for data communications with a hauling vehicle delivery module (Ruud, ¶¶ [0060] and [0062]). Wherein, Ruud teaches “a weigh site…and/or scale” (i.e., drop-off location) is provided location information via a GPS module operating on a wireless client device (i.e., hauling vehicle delivery module). Id.; and wherein the hauling vehicle delivery module is configured to identify that the bed of the hauling vehicle is in a drop-off position (Ruud, ¶ [0085]). Wherein, Ruud teaches a wireless client device uses GPS to determine if the truck matches the location of Id.; and
wherein the drop off administration module is configured to receive from the hauling vehicle delivery module an identification that the hauling vehicle is in a drop off position and confirm in dependence upon the identification that the material delivered by the hauling vehicle arrived at the drop-off site (Ruud, ¶¶ [0062] and [0085] thru [0087]). Wherein, Ruud teaches a scale (i.e., drop off administration module) receives location information from the GPS module that the wireless client device is at the scale to be reweighed and the scale subsequently searches for “a reweigh” based on the vehicle having the same “company name, tractor number, and trailer number from the original weighment (i.e., dependence up the identification that the material delivered by the hauling vehicle arrived at the drop-off site). Id. 
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate the GPS location and hauling attributes from a wireless device associated with a hauling vehicle to a scale house for a reweigh, modifying Guidry to that of Ruud, to identify when a user’s location matches the GPS location of a scale for “the convenience of limiting lost driving time and other problems known in current weighment procedures.” (Ruud, ¶¶ [0008] and [0084] thru [0086]). 
Regarding claim 13, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Yet, the combination of Guidry and Ruud does not teach, however, Christie further teaches further comprising a drop-off kiosk installed at the drop-off site (Christie, Figure 7: “Field Cart”), the drop-off kiosk adapted for data communications with the drop-off administration module (Christie, ¶¶ [0026], [0048], and [0061]). Wherein, Christie teaches a field cart (i.e., drop-off kiosk) completes data in a ticket and transmits the ticket to a server which can be accessed by a back office computer (i.e., a drop-off administration module), and
wherein the drop-off kiosk is configured to confirm, in dependence upon receiving from the digital mobile driver application one or more attributes of the digital ticket received through the hauling vehicle administration module, that that the material delivered by the hauling vehicle arrived at the drop-off site (Christie, ¶¶ [0045], [0046], and [0048] thru [0050]). Wherein, Christie teaches a field cart comprising a mobile device with an app and a beacon that is used to identify a beacon belonging to a particular closest semi. Id. Subsequently, the field cart connects to the particular closest semi and receives information data that has been stored on the semi’s mobile device regarding (e.g., truck weight, activity location, receiving operator, receiving equipment). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include field carts with beacons and mobile devices, modifying the combination of Guidry and Ruud to that of Christie, for connecting the field cart to the closest recognized semi that will be unloading a load to ”generate a ticket, complete the data in the ticket, and transmit the ticket to the server 230, all without any user intervention. (Christie, ¶ [0048]). 
Regarding claim 14, Guidry teaches A method for hauling vehicle administration, the method comprising:
presenting, by the scale house operations application to a scale house operator, a user interface (‘UI’) configured to receive hauling attributes; receiving, through the UI from the scale house operator, the hauling attributes (Guidry, ¶¶ [0033], [0208], [0213], and [0217]). Wherein, Guidry teaches “the scale house is a typical location…where the operator interface for the weigh scales is located.” Id. at ¶ [0033]. Furthermore, the interface is used to interact with the WMU, which has a “serial interface port and internal firmware written to communicate with software operating the weigh scales at each remote site,” for entering data in the WMU such as trailer ID, destination ID, and net/tare weights during the outbound process “once the trailer is loaded.” Id.; 
creating, by the scale house operations application in dependence upon the hauling parameters, a digital hauling confirmation ticket including a plurality of hauling attributes associated with the hauling vehicle; and transmitting, by the scale house operations application to a digital ticket server, the digital hauling confirmation ticket (Guidry, ¶¶ [0043], [0053] thru [0067] – attributes, [0072] – “recording the transfer station outbound transaction data in the WMU for downloading to the central controller,” [0213] and [0217] – transaction data attributes). Wherein, Guidry teaches the remote site controller creates, through data entry and scale software, and records transactional data with attributes (i.e., hauling confirmation ticket with attributes) during the weigh-out process and the central controller subsequently downloads the data (i.e., transmitting the digital hauling confirmation ticket to the digital ticket server). Id.
confirming, by the digital ticket server, that the material was delivered to the drop-off site (Guidry, Figure 3: ““Operator swipes ID card at WMU,”  “is the truck at correct destination” and “WMU validates data” ¶¶ [0008], [0220] and [0222] thru [0229]. Wherein, Guidry teaches the landfill inbound remote site controller (WMU), i.e., drop-off administration module, transmits driver, load, and truck data (e.g., trailer #, destination, gross weight) to and receives authorization from the central controller based on comparing the presented driver, load, and truck data entered into the scale software (i.e., digital hauling confirmation ticket) to the stored data on the central controller, which is received by the transfer station’s WMU during the outbound process. Id..
Yet, Guidry does not teach, however, Ruud teaches:
receiving, by the scale house operations application from a mobile driver application associated with the hauling vehicle, an identification of the mobile driver application (Ruud, Figure 3: wireless client device 2, scale instrument, weigh site 12, and HQ LAN; Figure: 16a – “CAT Scale Location;” and ¶¶ [0085] thru [0086]). Wherein, Rudd teaches a scale instrument at a weigh station (scale house) communicates with the application of the wireless client device to determine if “a reweigh” is being performed by identifying if the driver device is at “the same location.” Id.; and
transmitting, by the scale house operations application to the mobile driver application, the digital hauling confirmation ticket (Ruud, Figure 17d: “Fee;” and ¶¶ [0006], [0008], and [0093] thru [0094]). Wherein, Ruud teaches the host Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include a driver mobile device with an app that communicates with a weigh station, modifying Guidry to that of Ruud, to provide a customer with an option to communicate weight data and receive a weigh ticket for “the convenience of limiting lost driving time and other problems known in current weighment procedures.” (Ruud, ¶ [0008]). 	
Yet, the combination of Guidry and Ruud does not teach, however, Christie teaches:
confirming, by a scale house operations application in dependence upon data communications received through one or more beacons located at one or more particular locations relative to a scale administered by a scale house of a material pick-up site, that only one hauling vehicle is currently on the scale (Christie, ¶¶ [0044], [0045], and [0048] thru [0050]). Wherein, Christie teaches during transfer from a field to a semi an app operating on a field cart mobile device generates a cart ticket from scale readings (i.e., scale house operations application) and senses beacon data from a semi to establish a single connection with the semi having a mobile device capable of creating cart tickets (i.e., confirm that only one hauling vehicle associated with the mobile driver application is currently on the scale). Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include beacons in “to trigger automatic generation of data tickets.” (Christie, Abstract and ¶ [0045]). 
Regarding claim 16, the combination of Guidry, Ruud, and Christie teach the method for hauling vehicle administration of claim 14. Guidry further teaches wherein receiving, through the UI from the scale house operator, the hauling attributes further comprises receiving from an operator of the scale house hauling attributes of the transportation of the material being loaded at the pick-up site including one or more of a weight, digital ticket ID, driver ID, mobile driver application ID, job ID, current weight of the vehicle; material ID, drop-off site ID, drop-off site location, pick-up site ID, pick-up site location, date, and time (Guidry, ¶¶ [0006], [0208], [0033], and [0213]). Wherein, Guidry teaches upon a driver returning with a load the following data by the operator through the interface is entered into the scale software and transmitted to the WMU and central controller: “trailer ID, destination ID, gross, net, and tare weights.” Id.. 
Regarding claim 17, the claim contains analogous limitations to those claimed in claim 4. Accordingly, claim 17 is rejected under the same premise(s). 
Regarding claim 18, the claim contains analogous limitations to those claimed in claim 5. Accordingly, claim 18 is rejected under the same premise(s). 
Regarding claim 21, the claim contains analogous limitations to those claimed in claim 9. Accordingly, claim 21 is rejected under the same premise(s). 
Regarding claim 22, the claim contains analogous limitations to those claimed in claim 10. Accordingly, claim 22 is rejected under the same premise(s). 
Regarding claim 23, the combination of Guidry, Ruud, and Christie teach the method for hauling vehicle administration of claim 14, wherein confirming, by the digital ticket server, that the material was delivered to the drop-off site. Yet, Guidry does not teach, however, Ruud further teaches identifying that the bed of the hauling vehicle is in a drop-off position.  (Ruud, ¶ [0085]). Wherein, Ruud teaches a wireless client device uses GPS to determine if the truck matches the location of the scale (i.e., identify that the bed of the hauling vehicle is in a drop-off position). Id.; and
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to communicate the GPS location and hauling attributes from a wireless device associated with a hauling vehicle to a scale house for a reweigh, modifying Guidry to that of Ruud, to identify when a user’s location matches the GPS location of a scale for “the convenience of limiting lost driving time and other problems known in current weighment procedures.” (Ruud, ¶¶ [0008] and [0084] thru [0086]). 
Regarding claim 24, the claim contains analogous limitations to those claimed in claim 13. Accordingly, claim 24 is rejected under the same premise(s). 

Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry in view of Ruud further in view of Christie, see claim 1 above, further in view of Lewis et al., hereinafter Lewis, Pub. No. US 2013/0054133. 
Regarding claim 2, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. The combination of Guidry and Ruud does not teach, however, Christie further teaches wherein the one or more beacons are also adapted for data communications with the mobile driver application  and installed at one or more particular locations with respect to a scale operated by the scale house (Christie, Figure 7: Scale 722, Beacon 724, Scale 742, Beacon 744, and Mobile Device 750; and ¶¶ [0044] and [0060]). Wherein, Christie teaches beacons are installed on field equipment and semis, both containing scales, and a mobile device generates cart tickets from “information obtained from the beacon.” Id.
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have beacons at the field equipment that connect to the semi’s mobile device, modifying the combination of Guidry and Ruud to that of Christie, to identify when a semi is in position to create and transceive data tickets through an app running on the devices to track crops and similar goods by “updating critical data on a daily or even real-time basis.” (Christie, ¶¶ [0004], [0022] and [0070]). 
	Yet, the combination of Guidry, Ruud, and Christie does not teach, however, in the same field of endeavor, i.e., material handling, Lewis teaches wherein the particular locations are positioned for triangulation with respect to the scale (Lewis, ¶¶ [0012] and [0045]). Wherein, Lewis teaches triangulating positions of hauling trucks within a mining site through position sensors, e.g., “broadcasting beacons,” located throughout the mining site, which is “known in the GPS related art,” to provide a path to a “target destination located within a loading area proximate the shovel.” Id. 
accurate description of the vehicle’s current position and orientation” with respect to a position sensor on a shovel. (Lewis, ¶ [0046]). 
Regarding claim 15, the claim contains analogous limitations to those claimed in claim 1 and claim 2. Accordingly, claim 15 is rejected under the same premise(s). 

Claims 7, 8, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guidry, in view of Ruud further in view of Christie, see claim 1 above, further in view of Fischer et al., hereinafter Fischer, Pub. No. US 2020/0200551. 
Regarding claim 7, the combination of Guidry, Ruud, and Christie teach the system for hauling vehicle administration of claim 1. Yet, Guidry nor the combination of Guidry, Ruud, and Christie teach, however, in the same field of endeavor, i.e., route navigation, Fischer teaches: 
wherein the mobile driver application further comprises a weight-based navigation module adapted for data communications with a navigation server and configured to retrieve navigation information from the navigation server (Fischer, Figure 2: server 150 and navigation device 200; and ¶ [0013], [0027], and [0046]). Wherein, Fischer teaches a “mobile computing resource running appropriate software” receives route information based on vehicle profile data including weight. Id.;
retrieve one or more routes identified by the navigation server (Fischer, ¶¶ [0013], [0014], and [0057]); and
confirming that all roads on the identified route conform to structural requirements for the current weight of the hauling vehicle identified in the digital ticket (Fischer, ¶¶ [0027] thru [0030], [0052] thru [0053] and [0125] thru [0126]). Wherein, Fischer teaches generating a route based on the vehicle profile, e.g., “vehicle length, weight, height, axel weight, and any route restrictions based on the vehicle’s “overall vehicle weight,” to avoid “blocking…hard restriction” or “penalizing…soft restriction,” so “the first generated route will never include any restricted segments identified in the profile (i.e., identified route conform to structural requirements for the current weight). Id.  
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to include a navigation device that retrieves route information from a server based on preferences/restrictions provided by the user, modifying the combination of Guidry, Ruud, and Christie to that of Fischer, for generating a route by a server that reduces the “computational burden placed on a navigation device” for determining “a best or optimum route…on the basis of predetermined criteria. Id. (Fischer, ¶¶ [0010] and [0044]). 
Regarding claim 8, the combination of Guidry, Ruud, Christie, and Fischer teach the system for hauling vehicle administration of claim 7. Yet, Guidry nor the combination of Guidry, Ruud, and Christie teach, however, Fischer further teaches:
wherein the navigation module configured to confirm that all roads on the identified route conform to structural requirements for the current weight of the hauling vehicle identified in the digital ticket is further configured to:
retrieve predefined structural information for each road on the identified route (Fischer, ¶¶ [0022], [0046], and [0062]). Wherein, Fischer teaches an electronic map comprising “a plurality of segments representing navigable elements of a navigable network” and the segments comprise navigable elements that can be traversed and navigable elements that should not or cannot be traversed “by a vehicle of more than certain dimensions and/or weight, e.g. due to the width of the road, the presence of low bridges, sharp bends, steep inclines, etc.”; and
compare, for each road on the identified route, the retrieved structural information for each road with the current weight of the hauling vehicle (Fischer, ¶ [0046]). Wherein, Fischer teaches determining navigable elements of route segments based on the profile of the vehicle including “the weight of the vehicle.” Id.; and
provide to the user, through the graphical user interface of the mobile driver application, an indication of each road on the identified route that does not conform to the structural requirements for the current weigh of the hauling vehicle (Fischer, Figure 8: restricted portion 59 and 62; and Figure 11: low bridge 82; and ¶ [0132]).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to identify both traversable and non-traversable route segments through an electronic map, modifying the combination of Guidry, Ruud, and Christie to that of Fischer, for providing a user with a GUI that identifies Id. (Fischer, ¶¶ [0134] and [0135]). 
Regarding claim 19, the claim contains analogous limitations to those claimed in claim 7. Accordingly, claim 19 is rejected under the same premise(s). 
Regarding claim 20, the claim contains analogous limitations to those claimed in claim 8. Accordingly, claim 20 is rejected under the same premise(s). 
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Brinig et al., Pat. No. US 10,304,277 (Reference E of the attached PTO-892) relates to facilitating direct rider driver pairing for mass egress areas. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628